            Case 2:19-cv-06152-JMG Document 28 Filed 05/08/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

-------------------------------------x
PETROCHOICE HOLDINGS, INC.           :
                 Plaintiff,          :                     CIVIL ACTION
                                     :
     - against -                     :
                                     :                     No. 2:19-6152-JMG
FRANCIS S. OROBONO, JR.,             :
                                     :
                 Defendant.          :
-------------------------------------:
                                     :
                                     x

                                  JOINT STATUS REPORT

         In accordance with this Court’s “Amended Notice of Status Conference” entered on April

29, 2020, the Parties, through undersigned counsel, submit the following Joint Status Report:


1. Claims, Defenses and Relevant Issues

Plaintiff PetroChoice Holdings, Inc.:

         PetroChoice Holdings, Inc. (“PetroChoice”) is a distributor and manufacturer of

petroleum and ancillary products and services with over 50 offices located on the east coast and

Midwest U.S. It provides services and products in 32 states and is headquartered in King of

Prussia, Pennsylvania. PetroChoice alleges that its former longtime employee and consultant,

Defendant Francis Orobono, Jr., of West Chester, Pennsylvania, accessed PetroChoice’s

computer systems without authorization and downloaded approximately 5,000 documents, some

of which contained its trade secrets and other confidential and/or propriety information

(collectively “Trade Secrets”). Mr. Orobono has represented to PetroChoice, through counsel,




4849-4379-0780.1
            Case 2:19-cv-06152-JMG Document 28 Filed 05/08/20 Page 2 of 8




that those files were downloaded and retained on one laptop computer that he used in his job

with Jack Williams Tire Co. Inc. (“JWT”) and which he no longer possesses.1

         Mr. Orobono then used these Trade Secrets to unfairly compete with PetroChoice by,

among other things, soliciting PetroChoice’s current customers for the benefit of JWT,

Orobono’s current employer. Orobono accessed and downloaded the Trade Secrets, unfairly

competed with PetroChoice, and solicited existing clients, all in violation of a series of restrictive

covenants that Orobono had agreed to, first as an employee of PetroChoice, and later as a

consultant for PetroChoice, as well as a certain separation agreement and equity agreement. The

pertinent contracts are annexed as Exhibits to Plaintiff’s Complaint. It was only after Orobono’s

consulting contract with PetroChoice was terminated that it learned that Orobono, without

authorization from PetroChoice had accessed PetroChoice’s computer systems and downloaded

the approximately 5,000 documents on the eve of the consulting relationship’s end.

         PetroChoice believes that the primary factual issues in this matter are the extent to which

Orobono disseminated and used the Trade Secrets and breached his various restrictive covenants

and promises to PetroChoice in unfairly and unlawfully competing with PetroChoice and/or in

soliciting existing clients. Threshold issues involve determining whether Orobono’s conduct

constituted violations of federal and state law relative to unauthorized access of computer

systems and theft of Trade Secrets, e.g., Federal Defend Trade Secrets Act, 18 U.S.C. § 1831, et

seq., Pennsylvania Uniform Trade Secrets Act, 12 Pa. Cons. Stat. § 5302, in addition to other

statutory and common laws, as more fully set forth in PetroChoice’s Complaint.


1
  Mr. Orobono initially represented that the 5,000 files were contained across three storage devices in his custody
and control, which he provided to his counsel for preservation purposes. PetroChoice subsequently learned after
receiving access to the three storage devices that the 5,000 files were not in fact contained on those devices.

4849-4379-0780.1                                        2
            Case 2:19-cv-06152-JMG Document 28 Filed 05/08/20 Page 3 of 8




         At this juncture, PetroChoice has retained the services of an electronic/computer forensic

analyst to determine where Orobono stored the Trade Secrets and to what extent and to whom

the Trade Secrets were disseminated. PetroChoice has thus far searched the three storage

devices, which were provided to PetroChoice’s counsel by Mr. Orobono, to identify and remove

confidential and proprietary information and trade secrets contained thereon. Through discovery,

PetroChoice anticipates also forensically imaging or accessing, and searching, Orobono’s

phones, email and cloud accounts, and other storage/transmission mediums since these are all

mediums by which Orobono could have disseminated the Trade Secrets and since Orobono’s

prior representations about using only three storage devices turned out to be inaccurate.

         Discovery will focus upon Mr. Orobono, any clients that PetroChoice believes

Mr. Orobono actually or attempted to solicit away from doing business with PetroChoice, and

certain petroleum suppliers or producers that may have information on solicitation of existing

PetroChoice clients.


Defendant Francis Orobono:


         Mr. Orobono was an employee of PetroChoice for years and, thereafter, acted as a

consultant to PetroChoice. During the course of his employment and during the time

Mr. Orobono acted as a consultant, PetroChoice allowed Mr. Orobono access to their computer

system, first through Citrix and subsequently through Microsoft 365. He had both a username

and a password which enabled him to access the computer system at issue. The time period

during which Mr. Orobono acted as a consultant was set to expire at the end of August, 2019.

Prior to the expiration of the consulting agreement, Mr. Orobono needed to obtain a multitude of


4849-4379-0780.1                                 3
            Case 2:19-cv-06152-JMG Document 28 Filed 05/08/20 Page 4 of 8




personal documents from the PetroChoice computer system. During the course of his

employment and consulting agreement, Mr. Orobono utilized the PetroChoice computer system

to store personal information including, but not limited to, personal financial records, tax returns,

real estate documents, and Individualized Education Plan documents for Mr. Orobono’s son.


         During the course of 2019, Mr. Orobono asked several employees of PetroChoice for

assistance with downloading his personal information as he was having difficulty accessing and

downloading his own information. After receiving no assistance from PetroChoice’s IT

department or any other employee, Mr. Orobono downloaded his Microsoft One Drive in order

to obtain his personal information, which included not only his personal documents but certain

PetroChoice documents as well.


         Mr. Orobono did not download the aforementioned information in order to compete with

PetroChoice. More importantly, Mr. Orobono has not utilized any PetroChoice documents or

information for the purpose of competing with PetroChoice. Mr. Orobono has delivered the two

hard drives and one flash drive, which contain the information at issue, to defense counsel. At

this preliminary stage, defense counsel has not accessed the downloaded documents and,

therefore, cannot determine whether the information and documents could be considered either

confidential or a trade secret.


         Defense counsel anticipates utilizing the services of a forensic computer analyst to image

and view the downloaded materials. Discovery will focus on the response of PetroChoice to

Mr. Orobono’s requests for assistance with obtaining his personal documents from the

PetroChoice computer system, Mr. Orobono’s access to the PetroChoice computer system, the

4849-4379-0780.1                                 4
            Case 2:19-cv-06152-JMG Document 28 Filed 05/08/20 Page 5 of 8




alleged proprietary nature of the downloaded information, and any damages PetroChoice

purportedly sustained.


2. Procedural Posture

         Mr. Orobono has not answered the Complaint yet but has filed a partial motion to dismiss

Counts III (violation of the Computer Fraud & Abuse Act), VII (Breach of the Duty of Loyalty),

VIII (Tortious Interference with Contract), and IX (Intentional Interference with Contract

Relations). The motion is fully briefed and the Parties are awaiting the Court’s ruling.

         The current deadlines control in this matter:

              •    2/12: Amended pleadings/joinder of parties deadline
              •    6/26: Fact discovery cutoff
              •    6/26: Affirmative expert disclosure
              •    7/10: Rebuttal expert disclosure
              •    7/24: Expert depositions
              •    7/28: Settlement conference position statements due to Magistrate Judge
              •    8/4: Settlement Conference
              •    8/7: Dispositive Motions and Daubert Motions due
              •    8/21: Responses to Dispositive Motions and Daubert Motions due
              •    8/28: Exhibits to be exchanged
              •    9/4: Pretrial memos due to Court
              •    9/11: Motions in Limine and proposed Jury Instructions due
              •    9/21: Responses to Motions in Limine due
              •    9/29 at 10 a.m.: Final Pretrial Conference

         The Parties contemplate issuing written discovery within the next two weeks, followed

by fact witness depositions within 90 days thereafter. PetroChoice respectfully proposes that all

of the deadlines be extended by four months because it was delayed in its fact-finding because it

was not provided access to the device containing the 5,000 downloaded files as initially promise.

Upon information and belief, the device is in the possession and control of JWT, a nonparty.

Moreover, Mr. Orobono has not yet answered the Complaint and PetroChoice cannot conduct

4849-4379-0780.1                                  5
            Case 2:19-cv-06152-JMG Document 28 Filed 05/08/20 Page 6 of 8




discovery into any of his responses or putative affirmative defenses (because they are completely

unknown to PetroChoice). The current public health emergency has also prejudiced PetroChoice

in diligently prosecuting its claims.

         The Parties are also currently working together to draft a mutually agreeable stipulated

protective order to aid in the exchange of sensitive information in this case.

3. Trial date

         Trial is scheduled to commence on October 1, 2020. PetroChoice requests that trial be

rescheduled for the reasons set forth above.

4. Other Matters

         The Parties have conducted an initial search of three storage drives of Mr. Orobono, and

PetroChoice identified 452 files which it believes contain its confidential and proprietary

information and trade secrets. After Mr. Orobono’s counsel reviews those 452 files for accuracy,

some (or potentially all) of the files will be permanently removed from Mr. Orobono’s storage

drives. In the interim, PetroChoice has been attempting to gain access to the laptop containing

the 5,000 downloaded files that is in the custody and control of JWT. The Parties have also

exchanged settlement demands but resolution has not been reached.



                                                              /s/ Kayla Dawn Dreyer _________
                                                              (Attorney Signature)


                                                              /s/ Mary-Ellen H. Allen__________
                                                              (Attorney Signature)




4849-4379-0780.1                                 6
            Case 2:19-cv-06152-JMG Document 28 Filed 05/08/20 Page 7 of 8




         Dated this 8th day of May, 2020.

                                            Respectfully Submitted,

                                            LEWIS BRISBOIS BISGAARD & SMITH LLP

                                            By: /s/ Kayla Dawn Dreyer _____________
                                                Steven D. Urgo, ID No. 62773
                                                550 E. Swedesford Road, Suite 270
                                                Wayne, Pennsylvania 19087
                                                Telephone: 215.977.4078
                                                steven.urgo@lewisbrisbois.com

                                                  Jon Jay Olafson
                                                  1700 Lincoln Street, Suite 4000
                                                  Denver, CO 80203
                                                  Telephone: 303.861.7760
                                                  Jon.Olafson@lewisbrisbois.com

                                                  Kayla Dawn Dreyer
                                                  1700 Lincoln Street, Suite 4000
                                                  Denver, CO 80203
                                                  Telephone: 303.861.7760
                                                  Kayla.Dreyer@lewisbrisbois.com

                                                  Attorneys for Plaintiff
                                                  PetroChoice Holdings, Inc.


                                                  LAMB McERLANE PC

                                            By: /s/ Mary-Ellen H. Allen
                                                    Joel L. Frank, ID No. 46601
                                                    Mary-Ellen H. Allen, ID No. 83885
                                                    24 East Market Street
                                                    Post Office Box 565
                                                    West Chester, PA 19381-0565
                                                    610-430-8000
                                                    jfrank@lambmcerlane.com
                                                    mallen@lambmcerlane.com


                                                    Attorneys for Defendant


4849-4379-0780.1                              7
            Case 2:19-cv-06152-JMG Document 28 Filed 05/08/20 Page 8 of 8




                              CERTIFICATE OF SERVICE


     I hereby certify that on this 8th day of May, 2020, the undersigned served the foregoing
JOINT STATUS REPORT upon counsel via ECF:

Joel L. Frank
Mary-Ellen H. Allen
Lamb McErlane PC
24 East Market Street
P.O. Box 565
West Chester, PA 19381-0565
jfrank@lambmcerlane.com
mallen@lambmcerlane.com



                                            /s/      Kayla Dawn Dreyer _______
                                                  A duly signed original is on file at the
                                                  Law Offices of LEWIS BRISBOIS




4849-4379-0780.1                              8
